Citation Nr: 1749312	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-45 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for left elbow loss of motion/arthritis as secondary to the service connected disability of left shoulder disability.

4.  Entitlement to service connection for left wrist loss of motion/arthritis as secondary to the service-connected disability of left shoulder disability.

5.  Entitlement to a disability rating higher than 30 percent for an injury to intrinsic muscle (group III) of left shoulder with degenerative joint disease, status post total arthroplasty.

6.  Entitlement to a disability rating higher than 10 percent for bilateral hearing loss prior to September 30, 2015, and a rating higher than 30 percent thereafter.

7.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder.

8.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The moving party was a Veteran who served on active duty from June 1969 to June 1971.  He died in September 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 and February 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In October 2017 the Board was notified that the Veteran died in September 2017.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. Â§ 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).



ORDER

The appeal is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


